Citation Nr: 1028532	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-03 410	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for a hiatal hernia with a history of gastroesophageal reflux 
(GERD).

2.  Entitlement to an increased (compensable) rating for a 
duodenal ulcer.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for prostatitis.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Elliot Silver, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1973 to October 
1973 and from April 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia which denied the Veteran's requests to reopen his claims 
for service connection for a back strain and prostatitis.  This 
rating decision assigned a rating of 10 percent for a hiatal 
hernia and denied his claim for a compensable rating for a 
duodenal ulcer, among other claims.

Jurisdiction over the instant matter was transferred to the New 
York, New York RO immediately after the issuance of the November 
2006 rating decision.

The Veteran offered testimony at an April 2010 hearing held 
before the undersigned at the RO (Travel Board hearing).  A 
transcript has been associated with the claims file.

In April 2010, subsequent to the issuance of the April 2007 
statement of the case (SSOC), evidence pertinent to the claim on 
appeal was submitted.  The Veteran's representative waived RO 
consideration of this evidence at the April 2010 hearing.  See 38 
C.F.R. § 20.1304 (2009).

VA last denied entitlement to service connection for a back 
disorder in a February 2000 Board decision.  This decision 
considered diagnoses of spina bifida and arthritis, but did not 
consider whether service connection was warranted for the 
currently diagnosed lumbar disabilities, including a herniated 
disc, stenosis and spondylosis.  Therefore, the Board need not 
consider whether new and material evidence has been submitted to 
reopen the current claim for a back disorder and a new decision 
on the merits is required. Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) (a claim based on a new diagnosis is a new claim, and 
is adjudicated without regard to prior denials that did not 
consider that diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 
(2009) (in determining whether new and material evidence is 
required, the focus of the Board's analysis must be on whether 
the evidence presented truly amounts to a new claim based upon 
distinctly diagnosed diseases or injuries).  Here the claim is 
based on distinct diagnoses.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's hiatal 
hernia has been manifested by occasional vomiting, recurrent 
epigastric distress with dysphagia, pyrosis (heartburn) and 
regurgitation, accompanied by substernal, arm or shoulder pain, 
productive of considerable impairment of health; the record is 
negative for material weight loss, hematemesis (vomiting of 
blood) or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.

2.  Throughout the course of this appeal, the Veteran's duodenal 
ulcer has been asymptomatic.

3.  Entitlement to service connection for prostatitis was last 
denied in a February 2000 Board decision as new and material 
evidence had not been received and there was no evidence of a 
relationship between current prostatitis and service; this claim 
had been previously denied in a January 1984 rating decision, on 
the grounds that a current prostate disease was not shown.

4.  The evidence received since the February 2000 Board decision 
does not include information that was not previously considered 
and which establishes a fact necessary to substantiate the claim, 
the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a hiatal hernia have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.7, 4.114, Diagnostic Code (DC) 7346 (2009).

2.  The criteria for a compensable rating for a duodenal ulcer 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.114, DC 7305 (2009).

3.  The February 2000 Board decision denying service connection 
for prostatitis is final.  38 U.S.C.A. § 7104(b) (West 2002); 8 
C.F.R. §§ 20.1100, 20.1104 (2009).

4.  Evidence received since the February 2000 Board decision 
denying service connection for prostatitis is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice in a new and material evidence claim must notify a 
claimant of the evidence and information (1) that is necessary to 
reopen the claim and (2) that is necessary to establish 
entitlement to the underlying benefit.  The VCAA requires, in the 
context of a claim to reopen, that VA look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The United States Court for Veterans Appeals (Veteran's Court or 
Court) had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the Veteran's Court's decision) were not 
disturbed by the Federal Circuit's decision.  

The Veteran was provided with VCAA notice in a May 2006 letter.  
This letter informed him of the evidence required to reopen his 
claim for service connection for prostatitis.  This letter also 
informed him of the evidence required to substantiate his claims 
for an increased rating for his hernia and digestive condition.  
This letter informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance VA 
could provide in obtaining evidence.  In addition, this letter 
informed him that he should submit any information relevant to 
his claims.  This letter provided proper preadjudication notice 
under Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in the 
preadjudication May 2006 letter. 

The May 2006 letter informed the Veteran that his claim to 
establish service connection for prostatitis had been previously 
denied and provided the reasons for the prior denial.  This 
letter informed him of the need for new and material evidence to 
reopen this claim and provided regulatory definitions of "new" 
and "material."  Although this letter provided an incorrect 
date of the last final denial of this claim, the Veteran was not 
prejudiced as he had previously received a copy of the February 
2000 Board decision.  Proper preadjudication notice in accordance 
with Kent has therefore been provided.

The May 2006 preadjudication letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate his 
claim for an increased rating and provided specific examples.  
This letter stated that such evidence should describe the manner 
in which the Veteran's disability has gotten worse based upon the 
author's knowledge and personal observations.  It also notified 
the Veteran that he may submit statements from his employers.  An 
August 2008 letter also provided notice with regard to the 
remaining elements outlined in Vazquez-Flores, after the initial 
adjudication of the Veteran's claims and was not readjudicated in 
a supplemental statement of the case.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini, supra.  

Any notice error will be presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law." Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. 
Nicholson, 21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the error 
affects a substantial right that a statutory or regulatory 
provision was designed to protect.  McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects the 
essential fairness of the adjudication.  Id.; Parker v. Brown, 9 
Vet. App. 476 (1996); Intercargo Ins. Co. v. United States, 83 
F.3d 391 (Fed.Cir.1996).  Accordingly, if the error does not 
affect the "essential fairness" of the adjudication by preventing 
a claimant's meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra; Overton v. 
Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Veteran had a meaningful opportunity to participate in the 
adjudication of the claim after the notice was provided.  In this 
regard, he had the opportunity to present evidence and argument 
at a Board hearing and had nearly two years between the time of 
the notice and the Board hearing during which he could have 
submitted additional argument and evidence to the RO.  Hence, the 
timing deficiency was not prejudicial.  

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s).  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 I, (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(4).  VA has no duty to provide an examination or obtain a 
medical opinion prior to reopening a claim that has been finally 
denied in a prior decision.  38 C.F.R. § 3.159(4)(iii).

VA has met the duty to assist the Veteran in the development of 
his claims.  The Veteran's service treatment records and various 
private treatment records have been obtained.  The Veteran has 
been provided a VA gastrointestinal examination and a sufficient 
medical opinion has been obtained.  Although the Veteran has 
indicated that he does not agree with the ratings assigned for 
his gastrointestinal disorders, he had not alleged that these 
conditions have worsened since his last examination.  He has not 
been afforded a VA urology examination, and such an examination 
is not required prior to the reopening of a claim.  38 C.F.R. 
§ 3.159(4)(iii).

The Veteran reported receiving Social Security Administration 
(SSA) benefits due to his back condition in an April 2006 VA 
treatment note.  As there is no evidence that he receives these 
benefits due to a gastrointestinal or prostate condition, these 
records are not relevant to the instant claim.  See Golz v. 
Shinseki, 590 F.3d. 1317 (2010) (there is no duty to get SSA 
records when there is no evidence that they are relevant).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.   
Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 2010) 
(per curiam).  In the Veteran's April 2010 hearing, the issues 
were identified.  Counsel was asked about the issues, but 
declined to provide additional argument or evidence as to the 
claim for service connection for prostatitis and referred the 
Board to the record.  The undersigned suggested that the record 
be held open for additional evidence and suggested evidence that 
should be obtained.  The Veteran was questioned in regard to when 
he began receiving treatment for his conditions after service.  
The Board therefore concludes that it has fulfilled its duties 
under Bryant.

As the record does not indicate that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with the 
consideration of his claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, the entire history of a veteran's disability is also 
considered. Consideration must be given to the ability of a 
veteran to function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 506 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).



Hiatal Hernia 

Hiatal hernias are rated under DC 7346.  A 10 percent rating is 
warranted for two or more of the symptoms for the 30 percent 
rating of less severity.  A 30 percent rating is warranted for 
hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of a considerable 
impairment of health.  A 60 percent rating requires symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

A June 2006 VA gastrointestinal examination reflects the 
Veteran's reports of occasional vomiting, nausea and intermittent 
abdominal distention.  Hematemesis, melena, circulatory 
disturbances, diarrhea and constipation were denied.  He treated 
his condition with omeprazole.  

Physical examination revealed a soft, non-tender, non-distended 
abdomen with no rebound tenderness.  No hepatosplenomegaly was 
appreciated.  His weight was 194 pounds and he reported losing 
six pounds since the year began.  He was 71 inches tall.  There 
were no signs of anemia.  A documented history of GERD, hiatal 
hernia and duodenitis were diagnosed.

An August 2006 opinion from Dr. A. P., the Veteran's treating 
physician, indicates that he suffered from persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Symptoms related to the 60 
percent rating, namely pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia were denied.  

Reduced heartburn and intentional weight loss were reported in an 
August 2006 VA treatment note.  Melena and chest pains were 
denied.

The August 2006 opinion from Dr. A. P. indicates that the 
Veteran's symptoms meet the criteria for a 30 percent rating.  
The August 2006 VA gastrointestinal examiner noted vomiting and 
nausea.  Accordingly, affording the Veteran the benefit of the 
doubt, the Board finds that he is entitled to a rating of 30 
percent rating throughout the course of this appeal.  

A 60 percent rating is not warranted, as the evidence does not 
reflect material weight loss, hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no section that provides a basis 
upon which to assign a higher disability rating.

Duodenal Ulcer Increased Rating

The Veteran's duodenal ulcer is rated under DC 7305.  Mild 
impairment with recurring symptoms once or twice yearly warrants 
a 10 percent rating.  A moderate duodenal ulcer, with recurrent 
episodes of severe symptoms two or three times a year averaging 
10 days in duration, or with continuous moderate manifestations 
warrants a 20 percent rating.  A moderately severe duodenal 
ulcer, with less than severe disability, but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration at 
least four or more times a year warrant a 40 percent rating.  A 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health warrants a 60 percent 
rating.  38 C.F.R. § 4.114, DC 7305.

The Veteran reported using omeprazole daily to treat his 
gastrointestinal conditions but did not otherwise report any 
symptoms related to his duodenal ulcer in a June 2006 VA 
gastrointestinal examination.

Throughout the course of this appeal, the Veteran's ulcer 
condition has essentially been asymptomatic. He reported no 
symptoms attributable to the condition in his June 2006 VA 
gastrointestinal examination, during his April 2010 hearing or in 
the various letters submitted in support of his claims.  The 
record is negative for recurring episodes or severe symptoms two 
or three times per year averaging ten days in duration or 
continuous moderate manifestations.  A compensable rating is 
therefore not warranted for any period during the course of this 
appeal.  38 C.F.R. § 4.114, DC 7305.

Ratings under DCs 7301 to 7329 inclusive, 7331, 7342, and 7345 to 
7348 inclusive will not be combined with each other.  A single 
evaluation will be provided under the DC that reflects the 
predominant disability picture with elevation to the next higher 
evaluation where the severity of the overall disability warrants 
such elevation.  38 C.F.R. § 4.114 (2009).

Separate ratings for GERD with hiatal hernia and duodenal ulcer 
are precluded under 38 C.F.R. § 4.114.  Because the GERD with 
hiatal hernia is symptomatic and the duodenal ulcer is 
asymptomatic, it is more appropriate to rate the disability under 
the criteria for GERD with hiatal hernia.  For the same reason, 
elevation to the next higher evaluation is not warranted.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no section that provides a basis 
upon which to assign a higher disability rating.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell, 
supra.  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when the 
issue either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's gastrointestinal conditions are manifested by the 
symptoms detailed above and are contemplated by the rating 
criteria.  The record does not show any factors outside the 
rating schedule.  There were no reported hospitalizations during 
the appellate period.  The rating criteria contemplate these 
impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

TDIU

The Court has held that a TDIU is an element of all appeals of an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A 
TDIU is granted where a veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

The Veteran reported being currently unemployed and that he was 
in training to be a paralegal.  He reported during his June 2006 
VA gastrointestinal examination that he was no longer able to 
work as a car mechanic due to GERD and flatulence.  However, he 
also attributed this unemployability to his non-service connected 
back disorder as his back pain prevented him from standing for 
long periods of time, from lifting heavy objects and from bending 
over from the waist down.  More recently he has reported that he 
has been awarded SSA benefits on the basis of his back disorder 
and he has not contended, nor does the other evidence show, that 
the service connected gastrointestinal conditions render him 
unemployable.  Further consideration of a TDIU is not warranted.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).




New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

If VA either receives or associates with a claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim 
at any time after VA issues a decision on a claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156.  These official service 
department records include service records that are related to a 
claimed in-service event, injury or disease, regardless of 
whether such records mention a veteran by name.  38 C.F.R. § 
3.156(i).

Prostatitis New and Material Evidence

The Veteran's claim for service connection for prostatitis was 
denied in a January 1984 rating decision as the record was 
negative for a current prostate condition.  This determination 
was not appealed and became final.  38 U.S.C.A. § 7105(b).

The last final denial was in a February 2000 Board decision, in 
which the Board found that new and material evidence had not been 
submitted to reopen the claim.

The evidence of record at the time of the Board's 2000 decision 
was as follows:

The Veteran reported frequent or painful urination in a February 
1972 Report of Medical History (RMH).
 
A March 1973 treatment note reflects the Veteran's reports of 
suffering from enuresis until age 14.  Physical examination found 
his prostate to be firm and normal.  Impressions of occasional 
enuresis and urinary urgency were made.

A June 1974 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
frequent or painful urination in the accompanying RMH.  A June 
1976 service discharge examination was negative for any relevant 
abnormalities.  The remaining service treatment records were 
negative for any complaints, treatments or diagnoses related to 
prostatitis.

A March 1976 private opinion from Dr. C. R. did not address the 
Veteran's prostatitis.

A January 1978 VA neuropsychiatric examination and a March 1978 
VA gastrointestinal examination were negative for any complaints 
or findings related to prostatitis.

A February 1984 VA treatment note reflects the Veteran's reports 
of a "long history" of chronic prostatitis.  An impression of 
prostatitis was made.

An impression of probable prostatitis was reported in an April 
1984 VA treatment note following the Veteran's complaints of 
frequent urination.

The Veteran reported a history of prostatitis since 1978 in a 
July 1984 VA treatment note.

Subsequent VA treatment records document intermittent treatment 
and monitoring for prostatitis.

A June 1996 private lumbar X-ray noted "postatic" calcification 
versus bladder calculi.

The Veteran also offered his testimony at a September 1996 
Decision Review Officer (DRO) hearing.

In a September 1996 hearing, the Veteran testified that he first 
had problems with prostatitis in 1976 when an examination 
revealed an enlarged prostate.  He has received ongoing treatment 
for his prostate.  

Also of record were various private and VA treatment records 
dated through April 1998.  

The Veteran's request to reopen his claim for service connection 
for prostatitis was denied in the February 2000 Board decision as 
new and material evidence had not been received.  The Board found 
that the evidence did not establish a nexus between current 
prostatitis and service.  

Additional evidence received since the February 2000 Board 
decision includes VA treatment records dated through July 2008.

A history of chronic prostatitis with intermittent dysuria 
(painful urination) was reported in a February 2007 VA treatment 
note.  A diagnosis of prostatitis was made.

The Veteran's testimony at the April 2010 hearing did not address 
his claimed prostatitis and the Veteran's representative did not 
provide any additional argument on the matter.

The February 2000 Board decision was based on the absence of new 
and material evidence or of a nexus between current prostatitis 
and service.  As such, evidence suggesting such a nexus is 
required to reopen this claim.

No such evidence has been submitted.  The newly submitted VA 
treatment notes document the intermittent treatment for 
prostatitis and do not otherwise address the etiology of the 
condition; but there was evidence of prostatitis at the time of 
the Board's February 2000 decision.  This evidence is; therefore, 
not new and material.

As the additional evidence received since the February 2000 Board 
decision's denial is cumulative or duplicative, new and material 
evidence has not been received.  The claim is therefore not 
reopened and the appeal must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased 30 percent rating for a hiatal hernia 
is granted.

Entitlement to an increased (compensable) rating for a duodenal 
ulcer is denied.

New and material evidence not having been received; the claim for 
service connection for prostatitis is not reopened.



REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has alleged suffering from back pain continuously 
since service.  In-service treatment records document that a 
physical profile was issued in March 1973 due to "lower back 
pain and strain" and that an April 1973 lumbar X-ray 
demonstrated sacralization of L5 and a spina bifida occulta of 
S1.  Post-service treatment records document a variety of 
diagnosed back conditions, including a herniated disc, 
degenerative arthritis and spondylosis.  A February 2005 private 
disability certificate indicates that the Veteran was involved in 
an accident in January 2005 and subsequently suffered a herniated 
disc and possible spinal cord compression.  A VA examination is 
required to determine the nature and etiology of the Veteran's 
current back disorder.

In a June 2010 brief, the Veteran's counsel argues that the 
Veteran does not suffer from spina bifida and that such a 
condition does not constitute a congenital or developmental 
abnormality under VA regulations.  This legal argument is 
factually incorrect.  The Court has repeatedly upheld VA's 
determination that spina bifida is a congenital or development 
abnormality for which service connection cannot be granted.  See 
Johnson v. Shinseki, 23 Vet. App. 344 (2010) (spina bifida is a 
developmental disorder for which benefits may not be granted); 
see also Thibault v. Brown, 5 Vet. App. 520, 522-23 (1993) (spina 
bifida occulta is a developmental disorder for which benefits may 
not be awarded).

The Veteran reported receiving SSA benefits as a result of his 
back disorder in an April 2006 VA treatment note.  The actual 
decision by the SSA and the medical records on which that 
decision was based are not of record.  These records are 
potentially pertinent to the claims of entitlement to service 
connection.  The Court has held that where there has been a 
determination with regard to SSA benefits, the records concerning 
that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  These records must therefore be obtained.

In addition, the evidence suggests that the Veteran receives 
regular treatment for his back disorder at VA.  At the April 2010 
hearing, the Veteran's representative reported that he had an 
appointment scheduled for a date later that month.  VA treatment 
records dated through March 2007 and various magnetic resonance 
imaging (MRI) scan results dated in July 2008 are located in the 
claims file.  As additional VA treatment records have been 
adequately identified and are relevant to the instant claim, they 
must be obtained.  38 U.S.C.A. § 5103(A).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request 
all decisions and medical records associated 
with the Veteran's award of SSA benefits. Any 
records received should be associated with 
the claims folder. 

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file.

2.  The RO/AMC should obtain the records of 
the Veteran's treatment at VA for a back 
disability since March 2007. 

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file.

3.  Following completion of the above 
development, the RO/AMC should afford the 
Veteran a VA examination to determine whether 
any current back disorder is related to 
active duty service.  The claims file 
including a copy of this remand must be made 
available to, and be reviewed by, the 
examiner.  The examiner should indicate such 
review in the examination report or in an 
addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current back 
disorder had its onset in service or is 
otherwise related to a disease or injury in 
active duty service.

The examiner should consider the Veteran's 
contention that the diagnosis of spina bifida 
in service may have been incorrect, inasmuch 
as that defect has not been found on any 
evaluation since service.  In the event that 
spina bifida is diagnosed, the examiner 
should specify whether the condition is a 
congenital defect or a developmental disease, 
and if a disease, determine whether the 
condition was aggravated by service.

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.  

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
must provide a rationale as to why this is 
so, and must indicate what if any additional 
evidence would permit an opinion to be made.

4.  The AOJ should review the examination 
report to ensure that it contains all 
information and opinion requested in this 
remand.

5.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


